Citation Nr: 0427802	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether the appellant can be recognized as the deceased 
veteran's surviving spouse for VA death benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant claims to be the surviving spouse of the 
veteran who died in May 1994 and who served on active duty 
from September 1951 to August 1954.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2001 RO decision which held that the appellant 
could not be recognized as the surviving spouse of the 
veteran for VA death pension benefits.


FINDINGS OF FACT

1.  The appellant and the veteran were married in July 1970.

2.  The appellant testified that she and the veteran were 
legally separated in 1978. 

3.  In November 1989, the appellant filed a Petition to 
Change Name in the Probate Court of Hale County, Alabama.  
The petition was signed by the appellant, under oath, and 
with the assistance of legal counsel.  Paragraph 8 of the 
petition states "That Petitioner's marital status and 
history are as follows: Divorced."

4. A copy of the veteran's death certificate indicates that 
he died in May 1994, and that he was divorced at that time.

5.  The veteran's terminal medical treatment records lists 
his marital status as divorced.  


CONCLUSION OF LAW

The criteria to recognize the appellant as the veteran's 
surviving spouse are not met. 38 U.S.C.A. §§ 1541, 5107 (West 
2002); 38 C.F.R. §§ 3.50, 3.53 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1951 to August 1954.  He passed away in May 1994, at the age 
of 60.  His death certificate noted that he lived in Ohio and 
was divorced at the time of his death.

In July 2000, the appellant filed a claim seeking death 
pension benefits.  On her application, VA Form 21-534, she 
reported that she married the veteran in July 1970, and that 
this marriage ended as a result of his death in May 1994.  
The report noted her mailing address at a location in 
Alabama.

In support of her claim, the appellant submitted a copy of 
record of her marriage certificate which indicated that she 
and the veteran were married in July 1970, and that their 
ages at that time were 33 and 23, respectively.  Notations 
written in pencil on the record indicates that the dates 
listed in the record are incorrectly stated, and should be 
stated as 37 and 21, respectively.  

In May 2001, the RO sent correspondence to the appellant 
indicating that her claim for death pension benefits was 
being denied because her relationship as the veteran's 
surviving spouse had not been established.  It also noted 
that the veteran's death certificate indicated that he was 
divorced at the time of his death.  If she believed this 
conclusion was wrong, the letter asked the appellant to 
explain why.

In June 2001, the appellant submitted a statement indicating 
that the veteran's son supplied the information for the 
veteran's death certificate, and that the information was 
incorrect.  She reported that "He was in the nursing home in 
Ohio and I was in Alabama, but we were only separated because 
of his health.  We have never sought any legal separation or 
divorce.  We still had a bank account in our name together, 
and we held ourselves out to the community as husband and 
wife."  

In June 2001, the appellant submitted two lay statements in 
support of her claim.  Both of these statements were pre-
printed form letters noting that each of these individuals 
had "personal knowledge that the[y] were husband and wife 
and that they always held themselves to be husband and wife 
in the community.  I know that they were only separated for 
medical reasons while he was in the nursing home."

Medical treatment reports, dated from August 1992 to  May 
1994, were retrieved from the VA medical center in 
Brecksville, Ohio.  The records listed the veteran's marital 
status as divorced, and listed as the veteran's primary next 
of kin, A.M., the veteran's son.  The report also listed V. 
P., as the veteran's guardian and D.M. as the designee, and 
also as the veteran's son.  In August 1992, the veteran was 
hospitalized for treatment for amyotrophic lateral sclerosis, 
end stage.  He was subsequently discharged into a nursing 
home in December 1992.  A terminal hospitalization report, 
dated in May 1994, noted that "[a]fter a long discussion 
with this patient's guardian, who is his ex-wife, and 
previous other family discussions, it was decided that this 
patient was end-stage fatal disease, and should not have any 
further therapy except comfort and care."  

In November 2001, the RO sent requests to the veteran's two 
sons, and his guardian, asking for information regarding the 
veteran.  

In February 2002, the RO sent correspondence to the appellant 
noting that her claim continued to be denied.  The letter 
informed the appellant that the treatment records from the VA 
medical center in Brecksville, Ohio, indicated that he was 
divorced.  

In April 2002, the appellant submitted a statement indicating 
her belief that the veteran's death record information was 
filled out incorrectly by the veteran's son because he did 
not get along with the appellant.

In September 2002, the RO sent second letters requesting 
information regarding the veteran's relationship with the 
veteran to the veteran's two sons, and his guardian, asking 
for information regarding their relationship to the veteran.  

In September 2002, a hearing was conducted before the RO.  At 
the hearing, the appellant testified that she was legally 
separated, but not divorced, from the veteran at the time of 
his death.  She indicated that they filed for a legal 
separation, but that she could not remember the lawyer's 
name.  She testified that the reason for the separation was 
the veteran's violent and abusive behavior.  When asked what 
was the date of the legal separation, she indicated that "it 
was prior to '78, yes."  After they were separated, she 
moved from Ohio to Alabama.  Asked if they ever filed for a 
divorce, she responded "No, not that I know of."  The 
appellant reported that she visited the veteran twice a year 
following there separation.  When asked about her joint bank 
account with the veteran, she indicated that she no longer 
had the account after moving to Alabama following their 
separation.  She indicated that she was notified of the 
veteran's death by his brother, and that she did not attend 
the funeral.  She testified that V.P., was the veteran's ex-
wife.  

In October 2002, the appellant submitted a copy of her 
Petition to Change Name, which was filed in November 1989, in 
the Probate Court of Hale County, Alabama. The petition was 
signed by the appellant after first being duly sworn, deposed 
and placed under oath.  The petition was also signed by the 
appellant's legal counsel.  
Paragraph 8 of the petition stated, "That Petitioner's 
marital status and history are as follows: Divorced."  An 
Order granting the motion, dated in November 1989, was also 
submitted.

In November 2003, the RO sent correspondence to the appellant 
requesting that she provide the mailing addresses for the 
veteran's two sons.  No response has since been received.

II.  Legal Analysis

The RO advised the appellant of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The appellant was 
advised that VA would make reasonable efforts to help her get 
the evidence necessary to substantiate her claim for benefits 
herein, but that she must provide enough information so that 
VA could request any relevant records.  The appellant was 
advised of the evidence previously received and requested to 
provide additional information from which the RO could obtain 
further evidence in this matter.  

The May 2001 and February 2002 rating decisions, the May 2002 
statement of the case (SOC), and the April 2003 supplemental 
SOC,  and the status letters from the RO to the appellant, 
collectively informed her of the information and evidence 
needed to substantiate her claim and complied with VA's 
notification requirements. The appellant has been advised 
that basic eligibility for death pension benefits would 
require a finding of a valid marriage, and that in order to 
qualify as a surviving spouse, she would have to show 
continuous cohabitation with the veteran from the time of the 
marriage until his death and that she was without fault for 
any separation.  She was notified and made aware of the 
evidence needed to substantiate her claim and the avenues 
through which she might obtain such evidence. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The RO has obtained relevant records pertaining to the 
appellant's marital status at the time of the veteran's 
death.  Included in the claims folder is the appellant's 
petition to change her name, which was filed under oath and 
with the assistance of legal counsel.  The RO also has also 
obtained the veteran's medical treatment records for purposes 
of determining his marital status.  

At the hearing before the RO in September 2002, the appellant 
testified that she could not remember any pertinent 
information relating to her legal separation from the 
veteran.  She also testified that she was unaware of any 
divorce proceedings having taken place.  Thus, the appellant 
has not identified, nor does the record reveal, any other 
source of records which would be useful in the adjudication 
of this case.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed. The RO has essentially met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further. Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOPGCPREC 16-92.
 
In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits. 38 U.S.C.A. § 
1541.

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).  In determining whether there was continuous 
cohabitation, the statements of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  If the evidence establishes 
that the separation was by mutual consent and that the 
parties lived apart for purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of the cohabitation will not be considered as 
having been broken.  38 C.F.R. § 3.53(b).

The Court has determined that 38 U.S.C.A. § 101(3) and 38 
C.F.R. § 3.50(b)(1) set forth a two-part test to determine 
whether a spouse will be deemed to have continuously 
cohabited with the veteran when there has been a separation.  
The spouse must not only be free of fault at the time of the 
separation, but it must be found that the separation "was due 
to the misconduct of, or procured by, the veteran."  In 
assessing the reasons for a separation between a veteran and 
his or her spouse, fault or the absence of fault is to be 
determined based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant. 38 U.S.C.A. § 
5107.

In this case, the appellant asserts that she is entitled to 
VA death pension benefits as the surviving spouse of the 
veteran because they had been married.  She alleges that they 
were legally separated in 1978, due to the veteran's abusive 
behavior, and that she was not aware of any actual divorce 
dissolving their marriage.  

After reviewing the veteran's entire claims file, the Board 
concludes that the appellant and the veteran were divorced at 
the time of his death.  At the September 2002 hearing before 
the RO, the appellant testified that she was not aware of any 
divorce papers ever having been filed to terminate her 
marriage with the veteran.  However, the bulk of the 
objective evidence in the file does indicate that a divorce 
was in fact obtained.  The veteran's death certificate 
indicates that he died in May 1994, and that he was divorced.  
The veteran's terminal medical treatment records lists his 
marital status as divorced.  Finally, in November 1989, the 
appellant filed a Petition to Change Name in the Probate 
Court of Hale County, Alabama.  This petition was signed by 
the appellant under oath, and with the assistance of legal 
counsel.  Paragraph 8 of the petition states "That 
Petitioner's marital status and history are as follows: 
Divorced."  Under these circumstances, the Board concludes 
that the veteran and the appellant had been divorced prior to 
his death in May 1994.  Consequently, it may not be concluded 
the appellant meets the criteria to be recognized as the 
veteran's surviving spouse for VA purposes.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



